ACCEPTED
                                                                     03-15-00410-CR
                                                                             8302798
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               12/18/2015 2:28:13 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                  NO. 03-15-00410-CR

                                              FILED IN
                                       3rd COURT OF APPEALS
                                            AUSTIN, TEXAS
               IN THE COURT OF APPEALS
                                       12/18/2015 2:28:13 PM
                     FOR THE
                                           JEFFREY D. KYLE
       THIRD   SUPREME JUDICIAL DISTRICT        Clerk
                  AT AUSTIN, TEXAS



                  EDGAR SANGILLO,
                      Appellant

                           vs.

                THE STATE OF TEXAS,
                      Appellee


       Appeal from the 299th Judicial District Court
               Cause No. D-1-DC-12-200962
                  Travis County, Texas
      The Honorable Karen R. Sage, Judge Presiding


APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME


                                 Gary E. Prust
                                 State Bar No. 24056166
                                 1607 Nueces Street
                                 Austin, Texas 78701
                                 (512) 469-0092
                                 Fax: (512) 469-9102
                                 gary@prustlaw.com

                                 ATTORNEY FOR APPELLANT
                   ORAL ARGUMENT IS NOT REQUESTED

        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF

       Appellant, Edgar Sangillo, files this, his “First Motion for Extension of Time

to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has not requested previously an extension of time within which to

file his brief.

3.     Appellant's brief is due on December 23, 2015.

4.     Appellant's attorney was appointed by order of the trial court to represent

Appellant in this cause and the companion case in cause number 03-15-00411-CR

on December 16, 2015. Appellant has multiple trial court settings and other

appeals due in the near future.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until January 23, 2016 to complete his brief.

6.     Accordingly, Appellants request that this Court allow him until January 23,

2016 to file his brief.
                                    Respectfully submitted,




                                    Gary E. Prust
                                    SBN 24056166
                                    1607 Nueces Street
                                    Austin, Texas 78701
                                    (512) 469-0092
                                    Fax: (512) 469-9102
                                    gary@prustlaw.com
                                    Attorney for Appellant


                        CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served on the Travis County District Attorney via facsimile
transmission to 512-854-9695 on this 18th day of December, 2015.




                                           Gary E. Prust
                      CERTIFICATE OF CONFERENCE

       In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with the Travis County
District Attorney’s office before filing this motion, and they expressed no
opposition to this motion.




                                            Gary E. Prust



                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
152 words. This is a computer-generated document created in Microsoft word,
using 14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.




                                             Gary E. Prust